Citation Nr: 1721668	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-38 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), prior to June 3, 2014.

2. Entitlement to total disability based on individual unemployability (TDIU), prior to June 3, 2014.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to December 1995 and from February 2003 to May 2004.

The increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), and the TDIU claim comes before the Board on appeal from a July 2014 rating decision of a VA RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2017.  A 

In February 2010, the Veteran was initially awarded a 50 percent rating for PTSD.  In a June 2015 rating decision, his rating for PTSD was increased to 70 percent prior, effective April 30, 2009, the date of claim; and 100 percent, effective June 3, 2014.  Because the Veteran was awarded a 100 percent rating, effective June 3, 2014, the Veteran's PTSD rating since June 3, 2014 is not on appeal.  Further, the Veteran's TDIU for this period is moot.  However, the remainder of the rating and TDIU claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

As the appeal is being remanded, the RO will have the opportunity to review any records added to the claims file after the most recent supplemental statement of the case (SSOC) was issued in October 2015.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is warranted to obtain Social Security Administration (SSA) records, as a note from a February 2016 VA mental health treatment indicates that the Veteran is in receipt of SSA disability.  38 C.F.R. § 3.159(c)(2).  These records are potentially relevant and may contain evidence pertaining to both the PTSD rating and TDIU claims, particularly in light of VA treatment records indicating that the Veteran had steady work, bought a personal vehicle, and hired an employee for the taxi cab company he started during the rating period, all of which contradicts his assertion that he has been unemployable since January 2013.

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision. 

All efforts to locate these records must be documented.  If it is determined that such records do not exist or are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue an SSOC and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

